Citation Nr: 0620700	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-35 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
lumbar stenosis with low back pain, currently evaluated as 10 
percent disabling.

2.  Entitlement to a higher initial disability rating for 
right shoulder muscle strain, currently evaluated as 0 
percent disabling (noncompensable).

3.  Entitlement to a higher initial disability rating for 
residuals of left leg shin splints, currently evaluated as 0 
percent disabling (noncompensable).

4.  Entitlement to a higher initial disability rating for 
residuals of right leg shin splints, currently evaluated as 0 
percent disabling (noncompensable).

5.  Entitlement to service connection for a left knee 
disability, claimed as left knee pain.

6.  Entitlement to service connection for a right knee 
disability, claimed as right knee pain.

7.  Entitlement to service connection for an upper back 
disability, claimed as upper back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1996 to October 
2001.

These matters now come to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the RO that, in 
part, granted service connection for lumbar stenosis with low 
back pain evaluated as 10 percent disabling; for right 
shoulder muscle strain evaluated as 0 percent disabling 
(noncompensable); and for residuals of bilateral leg shin 
splints, each evaluated as 0 percent disabling 
(noncompensable); and denied service connection for bilateral 
knee disabilities and for a thoracic-cervical spine 
disability, claimed as knee pain and upper spine pain, 
respectively.

The veteran failed to appear for a hearing before a Veterans 
Law Judge in Washington, D.C., that was scheduled for 
February 7, 2006.  The notice of the hearing was returned as 
undeliverable.  The veteran was called on two occasions but 
it is unclear if his residence was reached.  As discussed 
below the veteran has not advised VA of his current address, 
and VA has been unable to locate him.  His request for a 
hearing is deemed withdrawn. 


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's lumbar stenosis with low back pain has been 
manifested by no more than slight limitation of motion due to 
pain and flare-ups with forward flexion beyond 60 degrees and 
a combined range of motion in excess of 170 degrees; muscle 
spasms, abnormal mobility on forced motion, incapacitating 
episodes, or neurologic impairment have not been shown.

2.  Since the effective date of service connection, the 
veteran's right shoulder muscle strain has been manifested by 
slight limitation of motion due to pain; arm motion is 
possible beyond the shoulder level and malunion, nonunion or 
fibrous union of the humerus, clavicle, or scapula have not 
been shown.

3.  Since the effective date of service connection, the 
residuals of left leg shin splints have been manifested by 
complaints of pain without evidence that they cause 
impairment of the knee or ankle.

4.  Since the effective date of service connection, the 
residuals of right leg shin splints have been manifested by 
complaints of pain without evidence that they cause 
impairment of the knee or ankle.

5.  A current left knee disability is not shown to be related 
to a disease or injury in service, and is not shown to be due 
to or aggravated by a service-connected disability.

6.  A current right knee disability is not shown to be 
related to a disease or injury in service, and is not shown 
to be due to or aggravated by a service-connected disability.

7.  A current upper back disability is not shown to be 
related to a disease or injury in service, and is not shown 
to be due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for lumbar stenosis with low back pain have not 
been met at any time since the effective date of the grant of 
service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295, 5235-
5243 (2002, 2003, 2005).

2.  The criteria for an initial, compensable disability 
rating for right shoulder muscle strain have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2005).

3.  The criteria for an initial compensable rating for 
residuals of left leg shin splints have been met.   
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2005).

4.  The criteria for an initial compensable rating for 
residuals of right leg shin splints have not been met.   
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2005).

5.  The criteria for service connection for a left knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310, 3.655 (2005).

6.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.655 
(2005).

7.  The criteria for service connection for an upper back 
disability
are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310, 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through the July 2002 and October 2002 letters, the RO 
notified the veteran of elements of service connection and 
the evidence needed to establish each element.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession.

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1378 (Fed. Cir. 2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in the 
timing of the notice.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Once service connection is granted, the claim is 
substantiated and no further VCAA notice is required as to 
the downstream issue of the initial evaluation.  Id.  Further 
VCAA notice is, therefore, not required with regard to the 
initial rating claims.

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for each 
disability on appeal, or to establish a disability rating 
with regard to the service connection claims.  Where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Because the service 
connection claims are being denied, not effective dates or 
ratings are being set.  The Board, accordingly, finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.

The record does not show that there are any identified 
records not a part of the claims folder.  

VA provided an examination in August 2002, and attempted to 
obtain another examination in January 2005.  Notice of the 
examination was sent to the veteran and was not returned as 
undeliverable by the post office.  The veteran has offered no 
explanation for his failure to report for the examination.  
Accordingly, good cause for the failure to report has not 
been demonstrated.

The duty to assist the veteran in the development of evidence 
pertinent to his claim is not a "one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

Where a veteran fails without good cause to report for a 
necessary examination scheduled in conjunction with an 
original claim, the claim will be decided on the basis of the 
evidence of record.  38 C.F.R. § 3.655(a),(b) (2005).

Attempts by the RO and Board to communicate with the veteran 
since June 2005 have been unsuccessful.  All mail sent to the 
veteran has been returned by the Postal Service as 
undeliverable.  The RO undertook to assist the veteran by 
contacting his representative to request a current address.  
The representative had no current address for the veteran, 
but did attempt to contact him at his last known employer.  
The employer reported that the veteran no longer worked 
there.  

The RO has also attempted to send mail to the veteran's 
residence prior to his last known address, but this 
correspondence was also returned as undeliverable.

The veteran had a duty to keep VA apprised of his address.  
Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993) (describing duty of 
veteran to keep VA apprised of his whereabouts).

Under these circumstances, the veteran's claim will be 
decided on the basis of the evidence of record.  38 C.F.R. 
§ 3.655.

Because all identified records have been obtained; the 
veteran has been given notice of and opportunity to submit, 
evidence needed to substantiate the claims; and he has been 
notified of scheduled examinations and the possible 
consequences regarding failure to report to scheduled 
examinations; further assistance would not be reasonably 
likely to substantiate the claims, and further notice or 
assistance are not required.  38 U.S.C.A. § 5103A.

II.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's symptomatology with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
DeLuca v. Brown, 8 Vet. App. 202 (1995)

VA policy is to recognize limitation of motion due to pain 
adequately supported by objective manifestations, as 
warranting at least the minimum compensable evaluation.  
38 C.F.R. § 4.59.

A.  Evaluation of Lumbar Stenosis with Low Back Pain

Service connection has been established for lumbar stenosis 
with low back pain, effective October 2, 2001.

An MRI scan reportedly showed lumbosacral stenosis.

During an August 2002 VA QTC examination, the veteran 
reported aching in his lower back, and that he used a lumbar 
support in his chair at work.  Flare-ups occurred when 
walking for an hour or so, or when sitting for prolonged 
periods.  Resting for 15 to 20 minutes provided some relief.  
Examination of the lumbar spine revealed no radiation of pain 
on movement, muscle spasm, or tenderness.  There were no 
signs of radiculopathy present, and straight leg raising, 
bilaterally, was negative.  Range of motion of the lumbar 
spine, reported as normal, was to 95 degrees on flexion, to 
35 degrees on extension, to 40 degrees on right lateral 
bending and 40 degrees on left lateral bending, and to 
35 degrees on rotation to the right and left.  The examiner 
opined that the range of motion of the veteran's lumbar spine 
was additionally limited by pain, but not by fatigue, 
weakness, lack of endurance, or incoordination.  No ankylosis 
was present.

In August 2004, the veteran reported having flare-ups, muscle 
spasms, fatigue, and weakness in his lower back, and that he 
took medication daily for pain.

Based on the veteran's statements, the RO required an up-to-
date examination for purposes of rating the veteran's 
service-connected lumbar stenosis with low back pain.

As indicated above, the veteran did not appear for a VA 
examination in April 2005.  Further attempts to contact the 
veteran were unsuccessful, and good cause justification has 
not been shown.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The veteran's lumbar stenosis with low back pain is rated as 
10 percent disabling under the former provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5294, for sacroiliac injury and 
weakness.  That diagnostic code, in turn, provides for the 
evaluation of the disability on the basis of lumbosacral 
strain under the former provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003)
.
Under former Diagnostic Code 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

There is no evidence of muscle spasm on extreme forward 
bending.  The examiner reported normal ranges of lumbar spine 
motion, including ranges of lateral motion.  The report of 
additional limitation of motion due to pain, suggests that 
there was limitation of lateral bending due to functional 
factors.  38 C.F.R. §§ 4.40, 4.45.  Unfortunately the 
examiner did not report how much additional limitation 
resulted from pain.  The reported normal range of motion 
suggests that there was not significant additional 
limitation.  In the absence of muscle spasm and sketchy 
reports of limitation of lateral bending, the Board finds the 
disability does not approximate the criteria for a 20 percent 
evaluation under former Diagnostic Code 5295.  38 C.F.R. 
§§ 4.7, 4.21.

The Board is bound to consider other potentially applicable 
diagnostic codes.  In the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the lumbar spine, consideration of Diagnostic Codes 5285, 
5286, or 5289 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

In the alternative, the veteran's disability may be evaluated 
under former Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  Under that code, a 10 percent 
rating is assignable for slight limitation of motion, a 20 
percent rating for moderate limitation of motion, and a 40 
percent rating for when there is severe limitation of motion. 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The old rating criteria did not define "mild," "moderate," 
or "severe." limitation of motion.  However, the new rating 
criteria provide some guidance.  Under those criteria, normal 
forward flexion of the thoracolumbar spine is to 90 degrees.  
Normal extension is from 0 to 30 degrees.  Normal lateral 
flexion, as well as rotation, is from 0 to 30 degrees to the 
left and right.  38 C.F.R. § 4.71a, Note (2), following 
General Rating Formula for Disease and Injuries of the Spine 
(2005).

The evidence shows that the veteran had normal range of 
flexion and extension, and normal range of rotation and 
lateral bending.  Even with consideration of limitation due 
to functional factors, the Board finds that the veteran's 
lumbar stenosis with low back pain does not approximate the 
criteria for a 20 percent disability rating.  While the 
examiner did find some unspecified additional limitation due 
to pain, the reports of a normal range of motion belie a 
finding that pain or flare-ups cause more than slight 
limitation.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Under former Diagnostic Code 5293 (renumbered 5243), a 10 
percent rating is warranted for mild intervertebral disc 
syndrome.  A 20 percent rating is assignable for moderate 
intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome, recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect prior to September 23, 2002).

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

In this case, the RO has considered the veteran's claim for a 
higher initial disability rating under both the former and 
revised schedular criteria (see June 2004 statement of the 
case (SOC) and October 2004 supplemental SOC (SSOC)); as 
such, there is no due process bar to the Board doing 
likewise.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for ankylosis, which are not 
relevant to the veteran's current claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a 20 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum, 
60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

The VA examination showed that the veteran had normal motor 
function and reflexes.  The examiner concluded that the 
veteran had no radiculopathy.  Accordingly, additional 
evaluation is not warranted on the basis of neurologic 
disability.

The veteran has not had any periods of doctor prescribed bed 
rest.  The evidence, therefore, does not show incapacitating 
episodes.  

Given the absence of compensable neurological manifestations, 
a combined rating under the revised criteria, in any event, 
would not exceed the 10 percent assigned under the former 
criteria.  See 38 C.F.R. § 4.25.

The weight of the evidence is, thus, to the effect that the 
veteran's lumbar stenosis with low back pain causes no more 
than slight limitation of motion due to functional factors 
and flare-ups.  This level of disability appears to have been 
present since the effective date of service connection, and 
staged ratings are not warranted.  Fenderson, 12 Vet App 119.  
Because the weight of the evidence is against the grant of a 
disability rating in excess of 10 percent at any time during 
the appeal period, reasonable doubt does not arise and the 
claim is denied.

B.  Evaluation of Right Shoulder Muscle Strain

The veteran is right-handed.

The RO has rated the veteran's right shoulder muscle strain 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation 
of arm motion.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm to the shoulder 
level.  A 30 percent evaluation is warranted for motion 
limited to midway between the side and shoulder level.  A 
maximum 40 percent rating is assignable for the major upper 
extremity, when motion is limited to within 25 degrees from 
the side.  

In evaluating such limitation of motion, VA is required to 
consider the ranges of shoulder abduction and forward 
elevation (flexion).  Mariano v. Principi, 17 Vet. App. 305 
(2003) 

The normal ranges of motion of shoulder abduction and forward 
elevation (flexion) are 180 degrees. 38 C.F.R. § 4.71, Plate 
I.

The August 2002 examiner found flexion to 180 degrees.  The 
examiner also measured abduction to 180 degrees, and internal 
and external rotation to 90 degrees.

The August 2002 examiner opined that the range of motion of 
the veteran's right shoulder and arm was additionally limited 
by pain, but not by fatigue, weakness, lack of endurance, or 
incoordination.  No ankylosis was present.

In August 2004, the veteran reported that his right shoulder 
was painful and stiff, and that he could not raise his arm 
without pain.  He also reported that his right shoulder felt, 
at times, weak and locked up, and that he took medication 
daily for pain.

While the veteran's most recent statement suggests a greater 
level of disability than was noted on the last examination; 
that examination provides the only objective medical evidence 
of the severity of his current disability.  His statements do 
not provide a basis for a higher evaluation because they do 
not report the level at which pain occurs, and are not 
supported by the medical evidence.

The VA examiner found normal range of motion notwithstanding 
the conclusion that there was additional limitation due to 
pain.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Again, it is 
unfortunate that the examiner did not specify the additional 
limitation due to pain.  The Board must adjudicate the claim 
on the basis of a record that contains no evidence that arm 
motion is limited to shoulder level.  There is thus no 
objective evidence of additional limitation due to functional 
factors that meet the criteria for a compensable evaluation.  
38 C.F.R. §§ 4.40, 4.45.

While the provisions of 38 C.F.R. § 4.59 (2005) provide that 
symptomatic arthritis will be evaluated as warranting at 
least the minimum compensable evaluation, in this case, X-ray 
findings of the right shoulder taken in August 2002 were 
negative and there is no other X-ray evidence of arthritis.

In evaluating the veteran's disability, the Board will 
consider the criteria of other potentially applicable 
diagnostic codes.  In the absence of any evidence of 
ankylosis, consideration of Diagnostic Code 5200 is 
unnecessary.  

Compensable ratings are provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202, for fibrous union, nonunion (false 
flail joint), or loss of the head (flail joint) of the 
humerus, or for malunion or recurrent dislocation of the 
scapulohumeral joint; and under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203, for malunion, nonunion, or dislocation of the 
clavicle or scapula.  X-ray studies have not shown such 
disability of the humerus, clavicle, or scapula.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31 (2005).

The criteria for an initial, compensable rating for right 
shoulder muscle strain were not approximated at any time 
since the October 2001 effective date of service connection.  
38 C.F.R. §§ 4.7, 4.21 (2005).  Hence, there is no basis for 
a staged rating, pursuant to Fenderson, and the veteran's 
claim for a higher evaluation must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Evaluation of Residuals of Bilateral Shin Splints

The RO has rated the veteran's shin splints of each leg under 
38 C.F.R. § 4.71a, Diagnostic Code 5262, pertaining to 
malunion of the tibia and fibula of either lower extremity.

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted when the disability results in slight knee or ankle 
disability.  A 20 percent evaluation is warranted when 
malunion is productive of moderate knee or ankle disability, 
and a 30 percent evaluation is warranted when such disability 
is marked.  

During the August 2002 VA examination, the veteran reported 
having tightness around his knees, which radiated down the 
anterior portion of his shins.  A bone scan in 1998 showed 
chronic shin splints.  The examiner found no evidence of 
active infection.  Examination of the bilateral tibia was 
normal.  X-rays of the left and right tibia and fibula were 
negative.  The examiner diagnosed status-post shin splints 
with residual pain of each leg.

The examiner found that the veteran did not require any 
devices such as crutches, braces, or a cane.  The range of 
motion of each ankle was normal, and not additionally limited 
by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The range of motion of each knee, reported 
as normal, was to 140 degrees on flexion, and to 0 degrees on 
extension.  

The examiner opined that the range of motion of both knees 
was additionally "affected" by pain, but not fatigue, 
weakness, lack of endurance, or incoordination.  X-rays taken 
of each ankle and knee were negative.  The examiner commented 
that the veteran had a difficult time with prolonged sitting 
in his desk job due to pain in his knees. 

In August 2004, the veteran reported that he had pain in his 
shins, from above his ankles and into his knees, and that the 
pain limited his daily activities.  The veteran reported that 
he could not walk, run, or exercise as much as he would like 
to, due to pain.

The evidence shows that the veteran had normal range of 
dorsiflexion and plantar flexion of each ankle, and normal 
range of flexion and extension of each knee.  

While the 2002 examination yielded findings of pain in each 
knee, the examiner was unable to attribute these findings to 
shin splints.  The fact that contemporaneous X-rays did not 
show shin splints, also weighs against attributing the knee 
pain to shin splints. 

The veteran has attributed his knee pain to shin splints, but 
as a lay person, lacks the expertise to express a competent 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

The use of non-service connected manifestations to rate 
service connected disabilities is to be avoided.  38 C.F.R. 
§ 4.25 (2005).

There is no competent evidence since the effective date of 
service connection of disability attributable to shin 
splints.  Fenderson, supra.  The Board concludes that the 
evidence is against the grant of a compensable evaluation for 
residuals of left or right leg shin splints.  38 C.F.R. 
§§ 4.7, 4.21 (2005).

D.  Extra-Schedular Consideration

The Board finds that there is no showing that the veteran's 
service-connected disabilities have resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that the veteran's service-
connected disabilities have not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The veteran 
is currently employed in a desk job.  While he has reported 
increasing pain in prolonged sitting and driving, he has not 
reported any lost time from work, or other economic impact 
from pain attributed to his service-connected disabilities.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

Service connection is available on a secondary basis for 
disease or disability that is proximately due to a service 
connected disease or disability.  38 C.F.R. § 3.301(a).  The 
regulation has been interpreted as permitting secondary 
service connection where a service connected disease or 
disability aggravates the claimed disease or injury.  Allen 
v. Brown, 7 Vet. App. 439 (1995). 

A secondary service connection claim requires competent 
medical evidence linking the claimed disability to a service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Velez v. West, 10 Vet. App. 432 (1997); see Jones 
(Wayne) v. Brown, 7 Vet. App. 134, 136-37 (1994) (lay 
testimony that one condition was caused by a service-
connected condition was insufficient to well ground a claim).

A.  Bilateral Knee Disorders

On a "Report of Medical History" completed by the veteran in 
May 2001, the veteran reported a "trick" or locked knee.  
The examiner referred the matter to a Medical Board, along 
with other reported disabilities.  The Medical Board 
diagnosed bilateral anterior knee pain.

An August 2002 VA examination report, as indicated above, 
reflects that the examiner was unable to make a diagnosis of 
the veteran's bilateral knee condition at that time.  The 
examiner commented that the veteran had difficulty with 
prolonged sitting in his desk job due to bilateral knee pain.

In August 2004, the veteran reported that he did not have 
knee pain prior to military service, and that his bilateral 
knee pain was directly related to the pain in his shins.

As a lay person, the veteran is not competent to provide an 
opinion as to the cause of the any current bilateral knee 
pain.  Grottveit v. Brown.  His statements in this regard 
are, therefore, of no probative value.

Based on the August 2002 VA examination report, the RO 
required an examination for purposes of determining whether 
the veteran had a current bilateral knee disability, and if 
so, whether such disability was related to active service.

There is no competent evidence relating the in-service 
bilateral anterior knee pain either to a current disability 
or to a service-connected disability.  The August 2002 
examination creates doubt as to whether there even is a 
current disability of each knee.

Thus, the evidence is against two of the three elements 
needed for service connection.  Hence, the preponderance of 
the evidence is against the claims.  Reasonable doubt does 
not arise, and each of the claims for service connection for 
knee disabilities is denied.

B.  Thoracic-Cervical Spine Disability

Service medical records contain neither manifestations nor 
complaints, nor findings either of a thoracic-cervical spine 
disability or of upper back or neck pain.

During an August 2002 VA examination, the veteran reported no 
past history of trauma to the upper back.  On examination, 
the range of motion of the cervical spine was to 65 degrees 
on flexion, and to 50 degrees on extension.  The examiner 
opined that the range of motion was additionally limited by 
pain, but not fatigue, weakness, lack of endurance, or 
incoordination.  No signs of radiculopathy were present.  X-
rays taken of the cervical spine were negative.  The examiner 
was unable to make a diagnosis at that time. 

In August 2004, the veteran reported that the pain in his 
upper back radiated from his lower back pain, and was 
directly related to his service-connected lumbar stenosis 
with low back pain.

As a lay person, the veteran is not competent to provide an 
opinion as to the cause of the any current thoracic-cervical 
spine disability.  Grottveit v. Brown, 5 Vet. App. 91,93 
(1993).  His statements in this regard are, therefore, of no 
probative value.

Based on the August 2002 VA examination report, the RO 
required an examination for purposes of determining whether 
the veteran had a current thoracic-cervical spine disability, 
and if so, whether such disability was related to active 
service.

There is no evidence of any in-service manifestations of a 
thoracic-cervical spine disability, and no competent evidence 
relating any current thoracic-cervical spine disability to 
service or to any service-connected disability.  The August 
2002 examination creates doubt as to whether there even is a 
current thoracic-cervical spine disability.

Thus, the evidence is against two of the three elements 
needed for service connection.  Hence, the preponderance of 
the evidence is against the claim.  Reasonable doubt does not 
arise, and the claim for service connection for a thoracic-
cervical spine disability is denied.











							(CONTINUED ON NEXT PAGE)
ORDER

An initial disability evaluation in excess of 10 percent for 
lumbar stenosis with low back pain is denied.

An initial, compensable disability evaluation for right 
shoulder muscle strain is denied.

An initial compensable disability evaluation for residuals of 
left leg shin splints is denied.

An initial compensable disability evaluation for residuals of 
right leg shin splints is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for an upper back disability is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


